Case 9:18-cv-80176-BB Document 436-1 Entered on FLSD Docket 03/24/2020 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative          CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

      [PROPOSED] ORDER GRANTING PLAINTIFFS’ EXPEDITED MOTION FOR
       ENLARGEMENT OF TIME OF EXPERT RELATED DEADLINES AND FOR
     EXTENSION OF TIME TO COMPLETE THREE FACT WITNESS DEPOSITIONS

         THIS CAUSE is before the Court on Plaintiffs’ Expedited Motion for Enlargement of

  Expert Related Deadlines and for Extension of Time to Complete Three Fact Witness Depositions.

  This Court has reviewed the Motion, and being fully advised on the Motion, it is hereby:

         ORDERED AND ADJUDGED that the Motion is GRANTED.

         The Scheduling Order (DE 382) is modified as follows:

         April 10, 2020 Parties to disclose expert witness summaries or reports or disclose new
  experts with summaries/reports

         April 17, 2020 Fact discovery completed (except as requested below)

         April 20, 2020 Parties exchange rebuttal expert summaries or reports

         May 1, 2020 All expert discovery shall be completed

          May 28, 2020 All pre-trial motions, motions in limine, and Daubert motions (which
  include motions to strike experts) are filed. This deadline includes all dispositive motions. Each
  party is limited to filing one motion in limine and one Daubert motion. If all evidentiary issues
  cannot be addressed in a 20-page memorandum, leave to exceed the page limit will be granted.
  The parties are reminded that motions in limine must contain the Local Rule 7.1(a)(3) certification.

         All other deadlines not listed above remain in effect.

         Furthermore, the Plaintiffs shall be allowed to exceed the fact discovery deadline in order
Case 9:18-cv-80176-BB Document 436-1 Entered on FLSD Docket 03/24/2020 Page 2 of 2


  to take the depositions of the three fact witnesses noted in their motion.

         DONE AND ORDERED in chambers on this ___ day of March, 2020.




                                               JUDGE BETH BLOOM
                                               UNITED STATES DISTRICT COURT JUDGE


  Copies furnished: All counsel of record




                                                   2
